Citation Nr: 0940927	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-09 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for generalized peripheral 
neuropathy with demyelinating features.  


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978 
and from February 2003 to March 2004.  He also performed 
National Guard service for several years.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO).

In April 2008, the Board remanded the claim for additional 
development and adjudicative action.  At that time the issue 
was styled entitlement to service connection for lower 
extremity muscle deterioration.  The case has been returned 
to the Board for further appellate review. 


FINDING OF FACT

The evidence of record supports a finding that generalized 
peripheral neuropathy with demyelinating features had its 
onset in service.  


CONCLUSION OF LAW

Generalized peripheral neuropathy with demyelinating features 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and the 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009)); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In light of the 
favorable determination below, a discussion of VCAA 
compliance is unnecessary.

Analysis

The Veteran argues that he has numbness in his lower 
extremities that had its onset in service.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports an award of entitlement to 
service connection for generalized peripheral neuropathy with 
demyelinating features.  The reasons follow.

Part of the purpose of the Board remanding this claim was to 
determine if the Veteran had, in fact, a current disability 
of generalized peripheral neuropathy with demyelinating 
features, as the evidence was unclear.  A September 2003 
electromyography showed a finding of "prolonged F waves 
suggest[ing] evidence of a generali[z]ed peripheral 
neuropathy with demyelinating features."  Following service, 
however, there was no evidence of current disability.  The 
Veteran was examined by two, VA board certified neurologists 
in May 2009.  Both examiners determined the Veteran did, in 
fact, have an underlying generalized neuropathy with 
demyelinating components.  Thus, such finding was shown while 
in service and after service.

The two examiners opined that the generalized neuropathy with 
demyelinating features was less likely than not related to 
the Veteran's service.  However, the Board finds that the 
examiners misunderstood the question, and their 
misunderstanding has not negated the fact that they noted the 
onset of generalized peripheral neuropathy with demyelinating 
features in service.  

As to the first finding, it appears the examiners were 
addressing whether the Veteran's actual service (whatever 
duties that entailed) caused the generalized peripheral 
neuropathy with demyelinating features versus whether such 
process had its onset in service.  For example, both 
examiners acknowledged the September 2003 in-service 
electromyography showing the diagnosis of generalized 
neuropathy with demyelinating features.  One examiner stated, 
"I think the generalized neuropathy is less likely than not 
directly due to his military service."  (Emphasis added.)  
The other examiner stated, "Such an underlying neuropathy is 
not likely to be due to his military service."  It is the 
wording in both of these opinions that has caused the Board 
to infer that they believed that a claimant's service duties 
would have to cause the disability.  That is not how service 
connection is determined.  Rather, under the law the crucial 
point is the temporal relationship between the onset of the 
disorder and when the appellant served.  Thus, as to these 
two, specific findings by the examiners, the Board has 
accorded such statements no probative value.

As to latter point, after reading the two examination reports 
it is clear that both examiners found the September 2003 in-
service electromyography to show a generalized neuropathy 
with demyelinating features.  They found that the Veteran 
still had such disability.  It is not proper to disassociate 
these diagnoses.  Indeed, neuropathy is a chronic disorder 
under 38 C.F.R. § 3.309 (2009).  As 38 C.F.R. § 3.303(b) 
provides that when a chronic disease is shown in-service--and 
here a chronic disorder was shown in 2003--"subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes."  (emphasis added)  
While the appellant's use of alcohol is noted no intercurrent 
cause is clearly shown in this case.

Hence, resolving reasonable doubt in favor of the Veteran, 
the Board finds that the evidence supports a grant of service 
connection for generalized peripheral neuropathy with 
demyelinating features.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for generalized neuropathy 
with demyelinating features is granted.


_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


